NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                             APR 01 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U .S. C O U R T OF APPE ALS

 JESUS ESPINOZA,                                  No. 07-55120

               Petitioner - Appellant,            D.C. No. CV-05-02719-GPS

   v.
                                                  MEMORANDUM *
 STUART J. RYAN,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    George P. Schiavelli, District Judge, Presiding

                             Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        California state prisoner Jesus Espinoza appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
pursuant to 28 U.S.C. § 2253, and we affirm.

       Espinoza contends that the trial court violated his due process rights by mis-

instructing the jury regarding the elements of voluntary manslaughter. We agree

with the district court that the instructional error did not have a “substantial and

injurious effect or influence in determining the jury’s verdict.” See Brecht v.

Abrahamson, 507 U.S. 619, 623 (1993).

       AFFIRMED.




EF/Research                                 2                                     07-55120